deb UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 21, 2017 Lonestar Resources US Inc. (Exact name of registrant as specified in its charter) Delaware 001-37670 81-0874035 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 600 Bailey Avenue, Suite 200 Fort Worth, Texas 76107 (Address of principal executive office) (Zip Code) (817) 921-1889 (Registrants’ telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ 1 Item 8.01. Other Events On September 21, 2017, the Board of Directors (the “Board”) of Lonestar Resources US Inc. (the “Company”)declared a dividend with respect to the Company’s Series A-1 Convertible Participating Preferred Stock, par value $0.001 (“A-1 Stock”) and Series A-2 Convertible Participating Preferred Stock, par value $0.001 (“A-2 Stock”).The holder of A-1 Stock as of September 15, 2017 (the “Record Date”) shall be entitled to receive an aggregate of 143 additional shares of A-1 Stock as a dividend for its A-1 Stock held as of the Record Date, and the holder of A-2 Stock as of Record Date shall be entitled to receive an aggregate of 1,977 additional shares of A-2 Stock as a dividend for its A-2 Stock such held as of the Record Date, in each case, to be issued on September 30, 2017. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lonestar Resources US Inc. Dated: September 22, 2017 By: /s/ Frank D. Bracken III Name: Frank D. Bracken III Title: Chief Executive Officer 3
